Citation Nr: 0101433	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  98-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for urethritis 
with stricture and history of prostatitis, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound, right arm, currently evaluated as 10 
percent disabling.

4.  Entitlement to service connection for a bilateral foot 
disorder (diagnosed as prurigo and recurrent tenia pedis), 
claimed as residuals of jungle rot.

5.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant is a combat-decorated veteran of the Vietnam 
War; he served on active duty in the United States Army from 
May 1969 to May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing at the Board's 
headquarters in Washington, DC, before the undersigned Acting 
Member of the Board on October 24, 2000, at which time he 
testified with respect to the issues on appeal.  A transcript 
of the hearing has been associated with the record on appeal.

Only the issue of service connection for the bilateral foot 
disorder is the subject of the Board's decision on appeal; 
all other issues are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The appellant engaged in combat with the enemy during his 
Vietnam War-era active duty military service.

2.  The appellant has testified that he experienced chronic 
trench-foot during his combat service in Vietnam, and that he 
has had difficulties with his feet in the years after service 
as a result.

3.  A statement from one of the appellant's VA treating 
physicians reflects the opinion that the problems with his 
feet treated in the years after service are directly related 
to the trench-foot conditions he experienced during his 
combat service in Vietnam.


CONCLUSION OF LAW

A bilateral foot disorder (diagnosed as prurigo and recurrent 
tenia pedis), claimed as residuals of jungle rot, was 
incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is of the opinion that VA fulfilled its statutory 
duty to assist the appellant in developing the pertinent 
facts regarding the issue of service connection for a 
bilateral foot disorder.  Development efforts undertaken by 
the RO have rendered the record sufficiently complete for 
appellate review.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Further, it appears that all of his available 
service medical records have been obtained and associated 
with the claims file.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Further, the appellant is not prejudiced by the Board's 
consideration of the merits of his claim since it appears 
that he has essentially advanced his appeal on such grounds 
from the onset and the RO has provided him with notice of 
applicable law and regulations governing entitlement to 
service connection.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a condition resulting in disability was incurred in 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306 (2000).  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2000).  Each disabling condition shown 
by the service records must be considered on the basis of the 
places, types and circumstances of the veteran's active 
service period, as shown by service records, the official 
history of each organization in which he served, his medical 
records and all pertinent and lay evidence.  Id.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  Id.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
service discharge is required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2000).

In addition to the above, the Board notes that the 
liberalizing evidentiary standards set forth under 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2000), are for 
application in this case.  The appellant's military service 
extended through a period of war, and it is shown that he 
actively engaged in combat with the enemy in Vietnam.  He 
contends that he sustained chronic trench-foot as a result of 
such combat service.  Accordingly, the relative merits of 
this case will be considered under the liberalizing standards 
described in sections 1154(b) and 3.304(d).

The Board has carefully weighed all of the available evidence 
of record.  Taken as a whole, there exists an approximate 
balance of evidence for and against the claim, which by law, 
supports a determination that the bilateral foot disorder 
recently diagnosed in March 2000 as prurigo and recurrent 
tenia pedis had its onset during the appellant's military 
service.

In his many pleadings of record and hearing testimony given 
in connection with this claim as well as prior claims, the 
appellant has consistently described how he suffered chronic 
trench foot (wetness) while in the field during combat 
missions in Vietnam.  He has added that his problems with the 
residuals of this condition continued in the years after 
service.  In support of his claim, one of his treating VA 
physicians, a dermatologist, opined in a statement dated in 
March 2000 that the appellant had prurigo and recurrent tenia 
pedis that began in Vietnam.  He based this opinion on the 
appellant's reported accounts of "feet chronically wet in 
rice paddies" while in Vietnam.  In addition, the Board 
notes that statement dated in January 2000 from another VA 
treating physician indicated that the appellant had received 
treatment within the VA system for a variety of medical 
problems, to include chronic onychomycosis of the toes and a 
"chronic bilateral foot rash."

In light of the above, and although there is no record 
evidence of in-service treatment for the bilateral foot 
disorder in question, given the fact that the Board has a 
heightened obligation to explain its reasons and bases and to 
consider carefully the benefit-of-the-doubt rule under 38 
U.S.C.A. § 5107(b) because the appellant has established 
himself as a combat-veteran under 38 U.S.C.A. § 1154(b), the 
Board must accept as fact his contentions that he experienced 
chronic trench-foot during service in the manner claimed, and 
that he sustained a disability as a direct result of his 
combat experiences.  There is simply no clear and convincing 
evidence to the contrary to rebut service connection of the 
claimed-for foot disorder.  38 U.S.C.A. § 1154(b).  Moreover, 
the appellant's accounts are entirely consistent with the 
circumstances and conditions of his military service in 
Vietnam under 38 C.F.R. § 3.303(a) and therefore, with 
consideration of the relaxed evidentiary standards that must 
be applied to the facts in this case under section 1154(b), 
his contentions and hearing testimony on appeal, which are 
well supported by the medical statements cited above, are 
deemed by the Board to be highly credible and probative as to 
the question of a medical nexus between his current bilateral 
foot disorder and the trench-foot conditions experienced in 
service.

The Board is of course aware that there the medical-opinion 
evidence cited above is based on the appellant's reported 
medical history.  Nevertheless, in a merits-based review of 
the claim, the Board finds that the appellant has now legally 
met the requirements to establish service connection for the 
bilateral foot disorder.  In this regard, the clinical 
findings for this condition noted by the post service medical 
evidence, when read together with (1) his service record, 
which is positive for combat service in an area where it 
would be likely that he would experience chronic wetness in 
his feet, (2) his own sworn testimony regarding his 
chronically wet feet sustained in service, and (3) the 
supportive opinions of his treating physicians who were 
obviously well-acquainted and knowledgeable of his medical 
condition, convinces the Board that, notwithstanding the 
absence of clinical-medical proof, the unique facts in this 
case require that all reasonable doubt as to whether this 
disorder was incurred/aggravated in service must be accorded 
to the appellant, which thereby establishes entitlement to 
service connection.  38 U.S.C.A. §§ 1110, 1153, 1154(b), 
5107(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d), 3.306 
(2000).


ORDER

Service connection for a bilateral foot disorder (diagnosed 
as prurigo and recurrent tenia pedis), claimed as residuals 
of jungle rot, is granted.


REMAND

In light of the Board's grant of service connection for the 
bilateral foot disorder, as detailed above, the claim seeking 
a total disability rating based on individual unemployability 
due to service-connected disabilities must be readjudicated 
as a claim seeking increased disability compensation.

Additionally, the Board notes that medical records not 
currently associated with the record on appeal may be 
pertinent to the proper adjudication of the appellant's 
claims.  In hearing testimony before the undersigned in 
October 2000, the appellant alluded to recent VA medical 
treatment for his PTSD (saw his VA psychiatrist the week 
before the hearing) and he indicated that he was scheduled 
for a follow-up evaluation in the urology clinic in November 
2000.  It is shown by the record that he receives treatment 
at the New Orleans-VA Medical Center (VAMC).  Regarding his 
right arm, he testified that the examiner did not have 
benefit of review of all his records when he was last 
evaluated for this disability in May 1999.  The RO should 
endeavor on remand to contact the appellant and request that 
he provide a detailed account of his recent medical treatment 
and obtain any corresponding treatment records.  The 
requisition and consideration of all available medical 
records that are relevant to an issue on appeal is necessary 
for the adjudication of the case.  The Board finds further 
that, in light of the medical records development, additional 
up-to-date medical examinations to evaluate the PTSD, 
urethritis and right arm disabilities at issue on appeal 
would prove useful in this case, and is consistent with VA's 
duty to assist the appellant.

The RO is advised that its readjudication of these claims 
must be in accord with VA's duty-to-assist obligations under 
the newly amended versions of 38 U.S.C.A. §§ 5103A and 
5107(a).  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).

Finally, the Board notes that a claim seeking entitlement to 
special monthly compensation for loss of use of a creative 
organ, claimed a secondary to the service-connected 
urethritis disability, was denied by decision of the Hearing 
Officer in March 2000.  This issue is not presently before 
the Board on appeal.  However, in the Board's view, it is 
reasonable to construe the appellant's hearing testimony of 
October 2000 as intending to express dissatisfaction with 
this decision which, under 38 C.F.R. § 20.201 (2000), is 
sufficient to constitute a timely filed notice of 
disagreement.  The RO has not issued a statement of the case 
on this issue.  Where a claimant has submitted a timely 
notice of disagreement with an adverse decision and the RO 
did not subsequently issue a statement of the case addressing 
the issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the New 
Orleans-VAMC and request complete, 
legible copies of all medical reports 
which this facility has pertaining to 
treatment provided to the appellant since 
May 1999.  Efforts to obtain these 
records should be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by his service-
connected disabilities at issue on appeal 
(PTSD, urethritis and shell fragment 
wound involving his right arm).  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
each examining physician in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary to assess the severity 
of these disabilities should be 
conducted.  All pertinent symptomatology 
and medical findings should be reported 
in detail.  Examining physicians should 
be specifically requested to proffer 
opinions as to the specific extent and 
severity of each disability evaluated, to 
include a complete and detailed 
discussion of all functional limitations 
associated with each condition.

The appellant must be given adequate 
notice of any requested examinations, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should proceed to evaluate each claim 
on the merits after ensuring that all 
duty-to-assist provisions have been 
fulfilled.  Further, in accordance with 
established procedures, the RO should 
assign a disability rating for the 
bilateral foot disorder now service-
connected, and thereafter, readjudicate 
the pending issue on appeal, entitlement 
to a total disability rating based on 
individual unemployability due to 
service-connected disabilities, with 
consideration given to all of the 
evidence of record.

For further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

5.  The RO should furnish a statement of 
the case to the appellant and his 
representative addressing the issue of 
entitlement to special monthly 
compensation for loss of use of a 
creative organ, claimed as secondary to 
the service-connected urethritis 
disability.  Any additional 
evidentiary/medical development required 
to fully address this claim should be 
completed in conjunction with issuance 
of the statement of the case.  However, 
this issue should not be certified to 
the Board unless all applicable 
appellate procedures are followed, 
including perfection of an appeal.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 



